

Exhibit 10.102

AdCare Health Systems, Inc.
Two Buckhead Plaza
3050 Peachtree Road NW, Suite 355
Atlanta, Georgia 30305



--------------------------------------------------------------------------------



July 17, 2015


Mr. Blaine Brint
President / CFO
Highlands Arkansas Holdings, LLC
2 Office Park Circle, Suite 110
Birmingham, AL 35223


Re:
Facility Sublease Agreements / 9 Arkansas Facilities

Dear Blaine:
This letter will confirm our agreement with respect to the equitable adjustments
contemplated in the nine sublease agreements for Arkansas facilities
(collectively, the “Leases”) leased by subsidiaries of AdCare Health Systems,
Inc. (collectively, “ADK”) to affiliates of Highlands Arkansas Holdings, LLC
(collectively, “Highlands Arkansas”), relating to a one-time equitable
adjustment to Base Rent relating to projected professional liability and general
liability insurance costs and projected costs.
Specifically, the parties expressly agree that such equitable adjustment shall
total $360,000 cumulatively for all 9 Leases, to be apportioned by the parties
pursuant to mutually acceptable lease amendments finalized on or before July 24,
2015; provided, however, that there shall be no such equitable adjustment with
respect to the River Valley Facility because the Base Rent under such Facility
Lease reflects an appropriate equitable adjustment. The parties further agree
that as consideration for this one-time equitable adjustment, that the Base Rent
under all of the Leases after the initial Lease Year shall be increased during
each subsequent Lease Year by three percent (3%), and that the amendments to
Leases shall reflect this increased Base Rent escalation. Finally, the parties
acknowledge and agree that the Leases shall also be amended to delete to
paragraph at the end of Section 7.7 to each Lease relating to the Reimbursement
Threshold.
 
 
 
Sincerely,
 
 
 
 
 
 
 
 
 
 
 
ADCARE HEALTH SYSTEMS, INC.
 
 
 
 
 
 
 
 
 
/s/ William McBride, III
 
 
 
William McBride, III, Chairman and
 
 
 
Chief Executive Officer
ACKNOWLEDGED AND AGREED TO:
 
 
 
 
 
 
 
 
 
HIGHLANDS ARKANSAS HOLDINGS, LLC
 
 
 
 
 
 
 
 
By:
/s/ R. Denny Barnett
(Seal)
 
 
 
 
Managing Member
 
 
 
Date:
7/17/2015
 
 
 
 


525265